 Case 4:18-cr-00091-DN Document 64-1 Filed 03/30/20 PageID.195 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                                     DISTRICT OF UTAH


  UNITED STATES OF AMERICA,                             ORDER GRANTING STIPULATED
                                                            MOTION TO CORRECT
   Plaintiff,                                           PRESENTENCE INVESTIGATON
                                                      REPORT AND TO MODIFY THE TERM
  v.                                                   OF IMPRISONMENT TO 78 MONTHS

  ALBANY MUCINO OLVERA,                                       Case No. 4:18-cr-00091

   Defendant.                                                   Judge David Nuffer



       Based on the Stipulated Motion to Correct Presentence Investigation Report and To

Modify the Term of Imprisonment to 78 Months filed by defendant, Albany Mucino Olvera, in

the above-entitled case, and for good cause appearing, the court makes the following findings:

                                           GROUNDS

       On January 27, 2020, this Court sentenced Mr. Olvera to 84 months in prison and 60

months of supervised release. The agreed upon range was 78 to 102 months. Prior to

sentencing, Defendant moved to reduce his offense level by 2 or 3 levels pursuant to U.S.

Sentencing Guideline § 3B1.2. On the day of the sentencing, and before the defense met its

burden, the government agreed to a 2-level reduction. Defendant took the government’s offer to

stipulate and chose to not present evidence. This Court accepted the stipulation, granted

Defendant’s motion, and ordered U.S. Probation to reduce the offense level 2 levels to 27, which

resulted in the guideline range of 78 to 97 months.

       Subsequently, counsel for Mr. Olvera discovered that the base offense level should have

been reduced by an additional 3 levels, to 31. This is because, pursuant to § 2D1.1(a)(5), Mr.
    Case 4:18-cr-00091-DN Document 64-1 Filed 03/30/20 PageID.196 Page 2 of 3




Olvera’s base offense level of 34 should have been reduced 3 additional levels after this Court

found that he was a minor participant under § 3B1.2. To this end, § 2D1.1(a)(5) requires a

“decrease by 3 levels” when “the defendant receives an adjustment under § 3B1.2 (Mitigating

Role); and . . . the base offense level under subsection (c) . . . is . . . level 34 or level 36 [.]” U.S.

Sentencing Guidelines Manual § 2D1.1(a)(5). This reduction is in addition to the 2-level

reduction under § 3B1.2. See U.S. Sentencing Guidelines Manual § 3B1.2 cmt. 6.

         The parties, including U.S Probation, agree that the correctly calculated base offense

level for a minor participant in this case is 31. 1 Accordingly, Mr. Olvera’s final offense level

should have been 24, with the resulting guideline range of 57-71 months.

         The government, however, contends that it would have opposed the 2-level minor

participant reduction in this case, if it had known that this would have resulted in the additional

3-level reduction in the offense level. While it agrees that the accurate guideline in this case is

presently 57-71 months, the government maintains that the 78-102 range was reasonable in this

case considering the amount of the controlled substances involved. However, since the high end

of the guidelines after the additional 3-level reduction is lower than the low end of the agreed

upon range, the government supports Defendant’s request to reduce his prison sentence 6

months, to 78 months. The parties agree that, under the circumstances, “extraordinary and

compelling reason[] warrant[s] such a reduction[.]” See 18 U.S.C § 3582(c)(A)(i).

         Based on the foregoing findings, IT IS HEREBY ORDERED that Mr. Olvera’s

presentence investigation report be corrected to reflect the base offense level of 31, the total

offense level of 24 and the guideline range of 57-71 months.




1
  Probation Officer Cahoon told counsel for Mr. Olvera that he would have calculated the base offense level of 31 if
the government stipulated to the mitigating role as part of the plea negotiations.

                                                         2
 Case 4:18-cr-00091-DN Document 64-1 Filed 03/30/20 PageID.197 Page 3 of 3




      IT IS FURTHER ORDERED that the term of imprisonment will be modified to 78

months. An amended Judgement will issue.

      DATED this ____ day of March, 2020.

                                                BY THE COURT:



                                                ____________________________________
                                                DAVID NUFFER
                                                United States District Court Judge




                                            3
